Citation Nr: 1423765	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability; and whether service connection for such disability is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disability; and whether service connection for such disability is warranted.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for the residuals of frostbite injuries to the bilateral feet. 

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure. 

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Fort Harrison, Montana Department of Veterans Affairs Regional Office (RO).  In his May 2011 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for July 2013.  However, the Veteran did not appear for such hearing, nor did he request that the hearing be rescheduled.  As such, the Board considers his request for a hearing to be withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  





FINDINGS OF FACT

1.  An unappealed April 1969 rating decision denied entitlement to service connection for a back disability, on the basis that the Veteran did not have a diagnosis of a back disability, and a kidney disability, on the basis that his kidney disability was a constitutional and developmental abnormality, and therefore not a disability under the law.

2.  Evidence received since the April 1969 rating decision, by itself or when considered with evidence previously of record, relates to unestablished facts necessary to substantiate the claims of service connection for a back disability and a kidney disability, and therefore raises a reasonable possibility of substantiating these issues on appeal.  

3.  The Veteran's back disability is not etiologically related to his active service, to include any event or injury therein.  

4.  The Veteran's agenesis of the right kidney is a congenital defect that clearly and unmistakably pre-existed service, and was not subject to a superimposed injury that caused additional disability. 

5.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service, or to any event or injury therein.

6.  The Veteran does not have a diagnosis of residuals of cold injuries of the bilateral feet.  

7.  A bilateral knee disability was not manifested during the Veteran's active service, or for many years thereafter, nor is a bilateral knee disability otherwise related to such service.  

8.  The Veteran does not have a diagnosis of a respiratory disability.  

9.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus, whether it is perceived in one ear or both ears


CONCLUSIONS OF LAW

1.  The April 1969 rating decision, which denied entitlement to service connection for a back disability and a kidney disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).

2.  New and material evidence has been received, and the claims of entitlement to service connection for a back disability and a kidney disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 (2013); VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (Oct. 30, 1990).

5.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for residuals of cold injuries of the bilateral feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

7.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

9.  The law precludes assignment of a disability rating greater than 10 percent for service-connected bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

The record reflects that prior to the initial adjudication of the claims the Veteran was mailed letters in December 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  The Veteran was mailed a subsequent April 2012 letter that provided the Veteran notice in compliance with Kent; this letter was followed by the issuance of a February 2013 supplemental statement of the case. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records.  The Board notes that the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits.  However, when attempts were made to obtain such records, SSA informed VA that the Veteran's SSA benefits were age-based, and not awarded for disability purposes.  As such, no disability records from SSA were available.  The Veteran has also reported that he received treatment from the States of Utah, Arizona, and Washington, through their Divisions of Vocational Rehabilitation, for the various disabilities discussed herein, and he submitted signed authorizations in order for VA to attempt obtain any available records.  However, in February 2010, VA received a returned copy of the records request sent to the state of Utah, which was date stamped received by the State of Utah Division of Rehabilitation Service on February 12, 2010 and indicated that no records pertaining to the Veteran were available.  Additionally, VA's records request to the State of Arizona was returned as undeliverable and the Veteran was notified of such in a February 2010 letter which asked him to provide any pertinent records in his possession; the Veteran did not submit any records in relation to that request.  Further, in a February 2010 letter, the State of Washington Division of Vocational Rehabilitation indicated that they had no record that the Veteran had ever been treated by their agency.  

The Veteran was afforded VA examinations in January 2010 and June 2012, with addendum opinions obtained in February 2011 and October 2012.  These examinations were conducted in conjunction with a review of the Veteran's claims files and document the nature and etiology of the Veteran's bilateral hearing loss disability, reported kidney disability, back disability, bilateral knee disability, and his current respiratory complaints.  Therefore, the Board finds the examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that the Veteran was not afforded a VA examination in relation to his claim of entitlement to service connection for residuals of cold injuries to the bilateral feet.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, as in this case, a conclusory generalized lay statement suggesting a nexus between a current disability, or complaints, and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In this case, as the Veteran's statements are unsupported by the contemporaneous service medical evidence and there is no medical evidence of record indicating the Veteran currently suffers from a disability manifested by residuals of cold injuries to the bilateral feet, the Board finds that a VA examination is not warranted.  

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed herein may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was initially denied entitlement to service connection for a back disability and a kidney disability in an unappealed April 1969 rating decision on the basis that he had no diagnosis of a back disability and his kidney disability was a constitutional and developmental abnormality, and therefore not a disability under the law.  In November 2009, the Veteran filed a claim to reopen his claims of entitlement to service connection for a back disability and a kidney disability.  These claims were denied on the merits in an April 2010 rating decision.  The Veteran has appealed.  

Evidence of record at the time of the April 1969 rating decision included the Veteran's STRs which showed that in September 1963 the Veteran sought treatment for a back injury sustained while changing a tire; he was assessed with a lower back sprain and was prescribed ethyl chloride and light duty.  There is no indication he sought follow-up treatment or that his symptoms did not resolve.  On April 1964 separation examination, the Veteran's spine and other musculoskeletal system were noted to be normal on clinical evaluation.  

Evidence of record at the time of the April 1969 rating decision, pertinent to the Veteran's claim of entitlement to service connection for a kidney disability, included an April 1963 STR, which showed the Veteran complained of episodes of enuresis.  It was noted that he had had this problem chronically as a child, until he was 16, but a cause had never been determined.  While undergoing evaluation for enuresis, the Veteran was found to have agenesis of the right kidney.  The STRs show that the Veteran continued to have intermittent symptoms of enuresis, but there is no clear indication that the agenesis of the right kidney was the cause.  The STRs also included an April 1964 separation examination which showed the Veteran's genitourinary and endocrine systems were noted to be normal on clinical evaluation.  On the April 1964 associated report of medical history, the Veteran specifically denied any history of kidney trouble and it was noted that his enuresis had resolved.   

Pertinent evidence received since the April 1969 rating decision includes a January 2010 VA examination of the Veteran's back and an April 2010 VA examination of the Veteran's kidney.  

On January 2010 VA examination of the back, the Veteran was found to have a diagnosis of moderate to severe degenerative disc disease (DDD) of the lumbar spine with radiculopathy of the right and left sciatic nerves.  

On April 2010 VA examination of the kidney, it was noted that there was clear and unmistakable evidence that the Veteran had a right kidney condition which clearly and unmistakably pre-existed his active service.  

As the Veteran's claim of service connection for a back disability had been originally denied because there was no evidence he had a diagnosis of such disability; and his claim of service connection for a kidney disability had been originally denied because it was determined that he suffered from a congenital abnormality, and not a disability; for evidence to be new and material it must relate to those unestablished facts.  

With regard to the Veteran's claim of service connection for his back disability, as the newly received January 2010 VA examination report shows that the Veteran has a current diagnosis of a back disability the Board finds that there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.  In relation to the Veteran's claim of service connection for a kidney disability, the newly received April 2010 VA examination report shows that the Veteran had a right kidney "condition" that pre-existed active service, which the Board notes may serve to establish that he suffers from a kidney disability, and not solely a congenital abnormality; as such the Board finds that there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a kidney disability.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claims of service connection for a back disability and a kidney disability must be reopened.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain chronic diseases (including organic diseases of the nervous system, to include SNHL, and arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system and arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2013).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOPGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711 )(Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury.  See also Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993). 

However, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Back Disability

The Veteran contends that he is entitled to service connection for a back disability, as such was caused by his active service.  Specifically, the Veteran alleges that he sustained several injuries to his back while on active service and that these injuries never completely resolved.  

As noted above, the Veteran's STRs show that in September 1963, the Veteran sought treatment for a back injury sustained while changing a tire.  He was assessed with a lower back sprain and prescribed ethyl chloride and light duty.  There is no indication he sought follow-up treatment or that he complained of any further back injuries while on active service. 

On April 1964 separation examination, the Veteran's spine and other musculo-skeletal system were noted to be normal on clinical evaluation and the Veteran did not report any history of back pain/injury.  

Post-service VA treatment records show that the Veteran first sought treatment for his back disability at the VA Medical Center in September 1999, when he complained of a sudden onset of low back pain after arising from a chair the previous day.  He reported the pain radiated down his lower leg and a history of chronic low back pain was noted.  X-ray revealed scoliosis and mild DDD at L4-L5 and L5-S1.

The Veteran was afforded a VA examination in January 2010.  The examiner conducted a review of the Veteran's claims file and noted his in-service history of a low back sprain in September 1963.  X-ray at the time of VA examination revealed L4-L5 levorotoscoliosis with lateral subluxation and severe DDD at L5-S1.  After examination, the VA examiner assigned a diagnosis of moderate to severe DDD of the lumbar spine with radiculopathy of the right and left sciatic nerves.  The examiner opined that the Veteran's diagnosed back disability was less likely than not related to the low back sprain the Veteran suffered during active service, as sprains are soft tissue injuries which are normally expected to recover with rest and conservative treatment.  

The Veteran was afforded another VA examination in June 2012.  X-ray at that time revealed multilevel degenerative changes, most severe at L4-L5.  The VA examiner did not provide an etiological opinion, but rather just cited to other evidence of record.

In October 2012, an addendum opinion was obtained from the June 2012 VA examination in order to determine whether the Veteran's back disability was etiologically related to his active service.  In the October 2012 opinion, the VA examiner opined that the Veteran's back disability was not causally related to the Veteran's low back sprain documented in his STRs, or to any other injury or verified fact or circumstance associated with his active service.  The examiner explained that the Veteran was first diagnosed with DDD in September 1999 as reflected by VA treatment notes of record.  At that time his DDD was noted to be mild and the examiner opined that as DDD is a progressive condition, it is likely that he first developed DDD close in time to the September 1999 X-ray, i.e. during the 1990s.  Further, the examiner noted that there was no indication in the STRs that the Veteran sought follow-up treatment for his low back sprain sustained on active service or that he reported a low back disability at the time of his April 1964 separation examination, which shows that clinical evaluation of his spine was normal on separation.  The examiner also noted that the medical records show a history of a 1965 (post-service) pelvis fracture, although records of such injury are not available, and that spine injuries are commonly associated with pelvis fractures.  Finally, the examiner noted that the Veteran's age, regardless of any occupational, military, or trauma history, would certainly put him at risk for such a back disability. 

As the January 2010 and  June 2012 (in conjunction with the October 2012 VA addendum) VA examiners conducted a complete review of the claims files, and their opinions were accompanied by rationale, the Board finds them adequate.  As there are no contrary opinions of record, the Board also finds them persuasive evidence in this matter.  

Upon review of the evidence, the Board finds that service connection for a back disability is not warranted.  In this regard, the Board finds that while there is evidence that the Veteran was treated for a back injury, and assessed with a low back sprain, on active service, there is no evidence this injury did not resolve with the prescribed treatment.  Further, the first post-service evidence of treatment for, and a diagnosis of, a back disability is the September 1999 VA treatment record when he was assigned a diagnosis of mild DDD, 35 years following active service.  [The Board acknowledges that the Veteran reported he received treatment for his back from the States of Washington and Utah Divisions of Vocational Rehabilitation; however, he did not specify dates, and no such records were available.]  Consequently, service connection for a back disability on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that arthritis of the back was manifested in the first post-service year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).

What remains for consideration is whether or not the Veteran's current back disability could, in the absence of continuity since service, be somehow otherwise related to his service.  The only competent (medical) evidence in the record as to whether the Veteran's current back disability is related to his service are the reports from the January 2010 and June 2012 VA examinations and the report from the October 2012 VA addendum, which reflect the examiners' opinions that the Veteran's back disability is not related to his active service, to include the low back sprain therein.  The January 2010 VA examiner explained that the Veteran's low back sprain was a soft tissue injury that would normally be expected to resolve with rest and treatment, and as such his currently diagnosed DDD was not related to his in-service back injury.  The June 2012 VA examiner, in his addendum, explained that although the Veteran was treated for a low back sprain on active service, he did not report a back injury on his April 1964 separation examination, and evaluation of his spine was clinically normal at that time.  Further, the October 2012 examiner noted that there was no evidence that the Veteran sought treatment for back pain until September 1999, 35 years following separation from service, at which time he was diagnosed with mild DDD and because DDD is a progressive condition, the examiner opined that the Veteran's back disability more likely first became manifest in the 1990s.  As noted above, the Board has found these opinions to be persuasive.  

In sum, there is no evidence that the Veteran was diagnosed with arthritis in his back within one year of separation from active service and the VA examiners have competently opined that the Veteran's current back disability is not etiologically related to his active service, to include the in-service September 1963 low back sprain.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Kidney Disability

The Veteran contends that he is entitled to service connection for a kidney disability, as his pre-existing kidney disability was permanently aggravated by his active service. 

A review of the Veteran's June 1961 enlistment examination shows that on clinical evaluation, the Veteran's endocrine and genitourinary systems were found to be normal.  On the associated report of medical history, the Veteran denied any history of kidney trouble, frequent or painful urination, or bed wetting.

As noted above, the Veteran's STRs show that in April 1963 the Veteran sought treatment for episodes of enuresis.  It was noted that he had had this problem chronically as a child, until he was 16, but a cause had never been determined.  Subsequent STRs note that during work-up for enuresis, which included a cystotomy, the Veteran was found to have agenesis of the right kidney.  The STRs show that the Veteran continued to have intermittent symptoms of enuresis, but there is no clear indication that the agenesis of the right kidney was the cause.  

On April 1964 separation examination, the Veteran's endocrine and genitourinary systems were noted to be normal on clinical evaluation.  On the associated report of medical history, the Veteran denied any history of kidney trouble and frequent or painful urination.  The Veteran did report a history of bed wetting.  The associated report of medical history also notes that the Veteran had agenesis of the right kidney and that he had suffered from enuresis since childhood, but noted that enuresis was no longer a problem.  

Post-service VA treatment records do not contain any evidence that the Veteran has sought treatment for agenesis of the right kidney, or any condition associated with such disability.  

The Veteran was afforded a VA examination in April 2010.  At that time, it was noted that the Veteran reported enuresis as a child until he was 14 or 15, with a recurrence while on active service, but was now resolved.  The VA examiner opined that the Veteran's congenital agenesis of the right kidney, clearly and unmistakably pre-existed the Veteran's active service.  He further opined that the Veteran's complaints of enuresis during active service were less likely than not related to the agenesis of the right kidney, but were due to other causes.  Further, the examiner noted that the Veteran had no evidence of kidney dysfunction on his labs and his blood panel and urinalysis were normal.  

The Veteran was afforded another VA examination in June 2012.  At that time, it was noted that the Veteran had been diagnosed with a congenital kidney condition in 1963, which is documented in his STRs.  The Veteran denied any frequent problems related to his congenital kidney condition, or any problems since his separation from active service.  Further, he denied receiving medical treatment of any kind for his congenital kidney condition since separation from active service.  The examiner opined that the Veteran's congenital kidney condition clearly and unmistakably pre-existed his active service and explained that even the Veteran did not dispute that he had this condition since birth.  The examiner went on to note that the Veteran had one healthy functioning kidney and his congenital kidney condition did not generally cause any other pathology or disabling condition, nor was there evidence of treatment for such.  The examiner further opined that there was clear and unmistakable evidence that the function of the Veteran's one kidney was not permanently worsened to an abnormal degree of severity during, or as a result of, active service.  Specifically, the examiner noted that there was no evidence indicating that the function or condition of the left kidney changed in any way during service, or that the absence of the right kidney had any significant effect on the left kidney.  The examiner went on to note that the overwhelming evidence of record indicated normal kidney and genitourinary tract function during service and since separation and that there was no evidence that the Veteran's history of enuresis was due to any genitourinary abnormality or pathology.  

As the April 2010 and June 2012 VA examiners conducted a complete review of the claims files, and their opinions were accompanied by rationale, the Board finds them adequate.  As there are no contrary opinions of record, the Board also finds them persuasive evidence in this matter.  

The April 2010 and July 2012 VA examiners both found that the Veteran's agenesis of the right kidney pre-existed his active service.  Also, the June 2012 VA examiner noted that the agenesis of the right kidney was a congenital condition and did not cause any other pathology or disabling condition; the examiner did not indicate whether agenesis of the right kidney was considered a congenital defect or a congenital disease.  However, pursuant to 38 C.F.R. § 4.9, the existence of an "absent part" (i.e. agenesis of the right kidney) is considered a congenital or developmental defect and not a disease in the meaning of applicable legislation for disability compensation purposes.  As noted above, service connection is precluded by regulation for such defects.  38 C.F.R. §§ 3.303(c), 4.9.

A congenital pre-existing defect, such as the Veteran's agenesis of the right kidney, can still be subject to superimposed disease or injury potentially warranting service connection.  Here, however, there is no medical evidence that suggests or indicates any such superimposing injury occurred during the Veteran's active service.  In the April 2010 VA examination report, the examiner noted that the Veteran's complaints of enuresis on active service were likely related to other causes, and not the agenesis of the right kidney; even so, the examiner noted that the April 1964 separation examination indicated that the enuresis symptoms had resolved.  Additionally, the June 2012 VA examination report notes that the Veteran denied ever seeking treatment for agenesis of the right kidney, or any related symptoms, following active service.  Further, the June 2012 VA examiner opined that there was clear and unmistakable evidence that the Veteran's active service had not aggravated his agenesis of the right kidney and explained that the evidence indicated he had normal kidney function, there was no evidence that the function or condition of the left kidney changed in any way during service, and there was no evidence the complaints of enuresis on active service were related to any genitourinary abnormality or pathology.  As noted above, the Board has found these opinions persuasive.  

In sum, agenesis of the right kidney is a congenital defect and the medical evidence does not indicate that the Veteran suffered superimposed disease or injury related to agenesis of the right kidney as a result of his active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a kidney disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Bilateral Hearing Loss Disability

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5) to the puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.

The Veteran contends that he is entitled to service connection for his bilateral hearing loss disability, as such was caused by his active service.  Specifically, he contends that he was exposed to noise on active service in the form of artillery, large vehicles, generators, and sirens.  

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while on active service was field artillery basic.  

A review of the Veteran's STRs is silent for any complaints or diagnosis of hearing loss.  On June 1961 enlistment examination, the Veteran's ears and drums were noted to be normal on clinical evaluation.  On the associated report of medical history, the Veteran denied any history of ear, nose or throat trouble or having required the use of hearing aids.  On audiometry, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)

[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

On April 1964 separation examination the Veteran's ears and drums were noted to be normal on clinical evaluation.  On the associated report of medical history the Veteran denied any history of ear, nose or throat trouble or having required the use of hearing aids.  On audiometry, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
0 (10)
Not Tested
0 (5)
LEFT
15 (30)
10 (20)
5 (15)
Not Tested
-5 (0)

The Veteran was afforded a VA audiological evaluation in January 2010.  At that time, the Veteran was noted to have been exposed to noise from artillery, generators, sirens, and trucks while on active service.  Post-service occupational noise exposure was noted in the form of compressors, pumps, jack hammers, shovels, backhoes, power tools, etc., while working for Boeing.  Audiometry revealed that, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
65
85
LEFT
25
30
40
50
75

Average puretone thresholds were 56 decibels in the right ear and 49 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent bilaterally.  The examiner assigned a diagnosis of mild to severe SNHL in the Veteran's left ear and profound SNHL in the Veteran's right ear.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his active service as he had normal hearing at the time of his separation.  

In February 2011, the RO obtained an addendum opinion in order to get further clarification of the January 2010 VA opinion.  The February 2011 VA examiner noted that the Veteran had a shift in his hearing acuity during active service, as noted on his enlistment and separation examinations; however, this difference was primarily in the low frequency ranges and was consistent with test-retest variance.  Additionally, the examiner noted that the January 2010 audiometry results showed a sloping high frequency hearing loss without the typical high frequency notch that is associated with noise induced hearing loss.  Therefore, the examiner opined that the Veteran's bilateral hearing loss disability was not a result of noise exposure sustained on active service.  

Also of record are private audiological evaluations showing that the Veteran has a diagnosis of bilateral hearing loss disability.  

On May 2010 audiometry from Costco Hearing Aid Center, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
60
65
LEFT
25
25
25
55
65

This evaluation provides no opinion as to the etiology of the Veteran's bilateral hearing loss disability.  

On May 2011 audiometry from Miracle Ear, puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
55
55
LEFT
20
15
20
55
55

This evaluation provides no opinion as to the etiology of the Veteran's bilateral hearing loss disability.  

There is no indication that the audiometric results reported in the VA audiological examination report and the private treatment records are unreliable, or otherwise inadequate.  Thus the above evidence establishes a diagnosis of a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

Because the medical evidence established that the Veteran has a current diagnosis of bilateral hearing loss disability, the Board will next consider whether the evidentiary record supports in-service incurrence.  

As stated above, the Veteran has asserted that he was exposed to noise while on active service, specifically, that he was exposed to artillery, loud vehicles, generators, and sirens.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service as a basic field artilleryman, and is therefore, deemed credible.  Additionally, the Board notes that the Veteran has been awarded service connection for tinnitus as due to noise exposure while on active service.  As such, the Board concedes that the Veteran was exposed to some degree of noise on active service.  

As it has been established that the Veteran has a current diagnosis of bilateral hearing loss disability, and the Board has found credible the Veteran's statements that he was exposed to some degree of noise while on active service, what remains for consideration is whether his current bilateral hearing loss disability is related to his active service, to include as due to noise exposure therein.  

As noted above, the Veteran's STRs are silent for complaints, findings, treatment, or diagnoses of hearing loss.  The Board notes that in his August 2010 notice of disagreement, the Veteran reported he lost his hearing for one or two days after getting wax cleaned out of his ears during active service.  However, this is not documented in his STRs, and even so, there is no indication that any such hearing loss persisted and was not just a temporary symptom.  Further, the Board notes that audiometry conducted at separation showed that the Veteran's hearing acuity was normal and the Veteran specifically denied any ear problems.  Additionally, there is no evidence that the Veteran complained of hearing loss following separation from service until he filed his claim in November 2009, nearly 45 years following separation from active service.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL was manifested in the first post-service year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SHNL as an organic disease of the nervous system).

What remains for consideration is whether or not the Veteran's current bilateral hearing loss disability could, in the absence of continuity since service, be somehow otherwise related to his active service.  The only competent (medical) evidence in the record as to whether the Veteran's current hearing loss disability is related to his service are the reports from the January 2010 VA examination and the February 2011 VA addendum.  In explaining their opinions, the examiners noted that the Veteran's hearing acuity was normal at the time of separation from active service.  Additionally, in the addendum, the February 2011 VA examiner opined that while there was a shift in the Veteran's hearing acuity noted between his enlistment examination and his separation examination, this was likely the result of test-retest variance.  Further, the February 2011 VA examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his in-service noise exposure as the audiometry results on January 2010 VA examination did not present a pattern of hearing loss consistent with noise induced hearing loss.   

As the January 2010 and February 2011 VA examiners conducted a complete review of the claims files, and their opinions were accompanied by rationale, the Board finds them adequate.  As there are no contrary opinions of record, the Board also finds them persuasive evidence in this matter.  

In sum, there is no evidence that the Veteran complained of or was treated for hearing loss during active service; that the Veteran was diagnosed with bilateral hearing loss disability within one year of separation from active service; and the VA examiners have competently opined that the Veteran's current bilateral hearing loss disability is not etiologically related to his active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Residuals of Frostbite Injuries to the Bilateral Feet

The Veteran contends that he is entitled to service connection for residuals of cold injuries to his bilateral feet sustained while on active service.  Specifically, the Veteran alleges that while serving on guard duty in Germany, he suffered frost bite to his bilateral feet and that he continues to suffer residual symptoms.  In lay statements of record, the Veteran has reported that he suffers from symptoms of coldness and pain in his bilateral feet, which he attributes to the reported cold injuries sustained while on active service.  

A review of the Veteran's STRs is silent for any complaints or treatment related to cold injuries to the feet, or their residuals.  On April 1964 separation examination, the Veteran's lower extremities and feet were noted to be normal on clinical evaluation.  The associated report of medical history shows that the Veteran specifically denied any history of foot trouble.  

Post-service VA treatment records are silent for any treatment related to residuals of cold injuries to the Veteran's bilateral feet.  

The Veteran has not submitted any other evidence in support of his claim that shows he has a current clinical diagnosis of residuals of cold injuries to his bilateral feet or that he seeks any treatment for symptoms related to such a diagnosis.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, despite the Veteran's claims, there is no evidence that he has ever been diagnosed with residuals of cold injuries to the bilateral feet or that he has ever complained of symptoms of such a disability.  As such, the Board finds that service connection for residuals of cold injuries to the bilateral feet is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Bilateral Knee Disability

The Veteran contends that he is entitled to service connection for a bilateral knee disability as such was incurred during active service as a result of performing parachute jumps with the 82nd Airborne Division.  The Board notes that a review of the Veteran's service personnel records (SPRs) confirms that he was assigned the 82nd Airborne Division form April 1962 to January 1963.  

A review of the Veteran's STRs is silent for any treatment or diagnosis related to a bilateral knee disability.  On April 1964 separation examination, the Veteran's lower extremities were noted to be clinically normal and on the associated report of medical history, the Veteran specifically denied any history of "trick or locked" knee.  

Post-service VA treatment records are silent for any complaints related to a bilateral knee disability.  

The Veteran was afforded a VA examination in June 2012.  At that time the Veteran reported that he had never had any specific injury to his knees or legs, but that his knee cap was not in the right place.  After examination, including X-ray, and interview with the Veteran, the examiner noted that the Veteran had a current diagnosis of osteoarthritis in his bilateral knees.  The examiner opined that the Veteran's current osteoarthritis in his bilateral knees was not unusual for his age, and was not likely related to his service, 48 years earlier, as there was no evidence in his STRs of treatment that could be related to his bilateral knee condition.   

In October 2012, an addendum VA opinion was obtained from the June 2012 VA examiner in order to further clarify the earlier opinion.  In October 2012, the VA examiner explained that the Veteran STRs contained no evidence that he had ever sought treatment for a right or left knee injury, condition, or pain while on active service and there was no evidence in the post-service VA treatment records that he had been treated for knee complaints prior to the June 2012 VA examination.  Further, at the time of the June 2012 VA examination, the Veteran was unable to specify when exactly his knees began bothering him, but rather indicated that his knee problems began "a number of years ago."  The VA examiner went on to explain that after examination, the Veteran was found to have mild degenerative changes in his bilateral knees, which the examiner opined were not the result of trauma associated with participation in parachute jumps or training; or any other injury or verified fact or circumstance associated with active service.  The examiner explained that while the Veteran began receiving treatment at the VA in 2010, there is still no evidence of treatment for his knees until the June 2012 VA examination and that mild arthritis is typical in patients of the Veteran's age, even without other risk factors.  

As the June and October 2012 VA examiner conducted a complete review of the claims files, and his opinions were accompanied by rationale, the Board finds them adequate.  As there are no contrary opinions of record, the Board also finds them persuasive evidence in this matter.  

Upon review of the evidence, the Board finds that service connection for a bilateral knee disability is not warranted.  In this regard, the Board finds that there is no evidence suggesting that the Veteran sustained an injury to either knee during active service.  Further, the first evidence of treatment for or a diagnosis of a bilateral knee disability is the June 2012 VA examination, 48 years following active service.  [The Board acknowledges that the Veteran reported he received treatment for his knees from the States of Washington and Utah Divisions of Vocational Rehabilitation; however, he did not specify dates, and no such records were available.]  Consequently, service connection for a bilateral knee disability on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that arthritis of the knees was manifested in the first post-service year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).

What remains for consideration is whether or not the Veteran's current bilateral knee disability could, in the absence of continuity since service, be somehow otherwise related to his service.  The only competent (medical) evidence in the record as to whether the Veteran's current bilateral knee disability is related to his service is the report from the June 2012 VA examination and the report from the October 2012 VA addendum, when the examiner opined that the Veteran's bilateral knee disability was unrelated to his active service.  The examiner explained that the Veteran's mild arthritis was consistent with arthritis found in other patients his age and that because there was no evidence that he had been treated for knee injuries during active service, or knee symptoms until 2012, it was unlikely that the mild degenerative changes in his bilateral knees were related to the facts and circumstances of his active service.  It was found more likely that his bilateral knee disability was age related.  As noted above, the Board has found these opinions to be persuasive.  

In sum, there is no evidence that the Veteran was diagnosed with arthritis in either knee within one year of separation from active service and the VA examiner has competently opined that the Veteran's current bilateral knee disability is not etiologically related to his active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Respiratory Disability

The Veteran contends he is entitled to service connection for a respiratory disability, as such was incurred while on active service.  Specifically, he alleges that he was exposed to asbestos while performing maintenance and remodeling work on vehicles and in the barracks and battalion buildings when he was stationed in Germany

A review of the Veteran's STRs is silent for any complaints or treatment related to a respiratory disability.  Further, the Veteran's STRs and SPRs contain no information to confirm that he was in fact exposed to asbestos while on active service.  

Post-service VA treatment records show that the Veteran was first seen for complaints related to a respiratory disability in September 1999.  At that time, he was afforded a chest X-ray to evaluate complaints of coughing with white secretion and diminished breath sounds.  On chest X-ray, the Veteran was noted to have some parenchymal densities of scarring or atelectasis within the left lateral costophrenic angle; no definite acute cardiopulmonary process was noted.  

November 2010 VA treatment records show that the Veteran was seen for complaints of a cough with yellow-green sputum, with some blood noted in the sputum.  Chest X-ray revealed a 1 centimeter nodule or nipple shadow in the left lung base.  The Veteran was eventually assessed with acute bronchitis.

December 2010 VA treatment records show that the Veteran was seen for follow-up treatment related to his acute bronchitis.  It was noted that he was no longer coughing up phlegm, but did bring up blood once in a while.  He reported exposure to asbestos in the past.  He denied any shortness of breath with daily activities.  The Veteran was afforded a pulmonary function test (PFT) and it is noted that the Veteran was not entirely cooperative for testing, but that mild restriction was found.  

The Veteran was afforded a VA examination in June 2012.  At that time the Veteran reported symptoms of shortness of breath that had been ongoing "a long while."  On X-ray, mild left basilar atelectasis was noted, but there was no evidence of infiltrate or effusion.  Medical interpretation of the PFT results was noted to show normal spirometry, no definite response to inhaled bronchodilator, and diffusing capacity that was within normal limits.  After examination, the examiner was unable to find evidence of a current respiratory disability.  The examiner noted the Veteran's reports of asbestos exposure while on active service; however, there was no objective sign on examination of asbestosis, such as: pleural effusion, pleural plaques, or parenchymal opacities with reticular or multinodular pattern.  Further, the VA examiner noted that the Veteran's reported asbestos exposure during active service was occasional and transitory in nature, and that a chronic respiratory condition based on exposure of that nature fifty years ago was highly unlikely.  

In October 2012, an addendum opinion was obtained from the June 2012 VA examiner to further clarify his June 2012 opinion.  In his October 2012 VA addendum opinion, the VA examiner explained that PFT results from June 2012 did not reflect high level of function, but the results did not meet the diagnostic criteria for any specific condition.  Further, the VA examiner acknowledged that X-rays in September 1999 and June 2012 noted findings of atelectasis, but the examiner was unable to determine the onset or cause for such symptomatology.  The examiner went on to explain that there were no objective findings of current, pathological respiratory disability.  There were no findings to support a specific condition, including asthma, chronic obstructive pulmonary disease, asbestosis, or other obstructive or restrictive diagnosis.  The examiner noted that there was a subjective history of possible minor exposure to asbestosis fibers for a matter of weeks or months.  However, the examiner explained that this was a negligible amount and did not put the Veteran at high or moderate risk to develop asbestosis.  The Veteran had no evidence of interstitial fibrosis, parenchymal lung disease, 'marker' findings of pleural plaques or adhesions, or end-inspiratory crackles on auscultation.  The examiner opined, that based on the transitory nature of the Veteran's asbestos exposure, he would have developed signs of asbestosis in the last decade or two if he were ever to develop the condition.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, despite the Veteran's claims, there is no evidence that he has ever been diagnosed with a chronic respiratory disability.  While the Board acknowledges that the Veteran was treated for acute bronchitis in November 2010, there is no indication that his symptoms did not resolve with the prescribed treatment.  Further, although atelectasis has been noted on September 1999 and June 2012 X-rays, no clinical diagnosis has been established to account for such symptomatology.  In this regard, the Board notes that on June 2012 VA examination, the Veteran's PFT results did not meet the diagnostic criteria for any specific diagnosis.  Further, the objective medical evidence of record has established that there is no evidence the Veteran suffers from symptoms of asbestosis, regardless of whether he was in fact exposed to asbestos while on active service.  Therefore, as the Veteran has not been assigned a clinical diagnosis of a chronic respiratory disability, the Board finds that service connection for a respiratory disability is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Lay Evidence

The Veteran's expressions of his belief that the various disabilities discussed above are related to incidents in service do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (notably, the lengthy post-service interval before these disabilities became evident to him and/or were clinically documented, e.g.).  Significantly, whether such disabilities may, (in the absence of evidence of continuity or service incurrence, as here) be related to remote incidents in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

Evaluation of Tinnitus

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Code 6260, note 2 (2013).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  The Federal Circuit; however, reversed the Court's holding, concluding that the Court erred in not deferring to the VA's interpretation of Diagnostic Code 6260, which is that a Veteran is entitled only to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the Court may not review the schedule of ratings for disabilities . . . or any action of the Secretary in adopting or revising the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004) [holding that the Secretary's discretion over the rating schedule is "insulated from judicial review," with one recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that regardless of the version of Diagnostic Code 6260 employed, the maximum schedular rating available for tinnitus is 10 percent.  As there is no legal basis upon which to award a higher schedular rating for tinnitus, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board emphasizes that the Veteran is already in receipt of the maximum schedular evaluation for tinnitus, whether unilateral or bilateral.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's service-connected tinnitus are contemplated by the schedular criteria.  There is no indication from the record that the Veteran seeks regular treatment for his tinnitus.  Additionally, there is no evidence or allegation of record that the functional impairment resulting from the Veteran's tinnitus makes him unable to work.  In sum, there is no indication that the average industrial impairment from the Veteran's service-connected tinnitus is in excess of the maximum 10 percent disability rating currently assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability; to this extent the appeal is granted.

Entitlement to service connection for a back disability is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disability; to this extent the appeal is granted.  

Entitlement to service connection for a kidney disability is denied.  

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for residuals of cold injuries to the bilateral feet is denied. 

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


